             Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 1 of 16




 1                                                          THE HONORABLE RICHARD A. JONES

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7     BLACK LIVES MATTER SEATTLE-KING
       COUNTY, ABIE EKENEZAR, SHARON
 8     SAKAMOTO, MURACO KYASHNA-
       TOCHA, ALEXANDER WOLDEAB,                             NO. 2:20-cv-00887
 9     NATHALIE GRAHAM, and ALEXANDRA
       CHEN,                                                 DECLARATION OF CAPTAIN MATT
10                                                           ALLEN
                                      Plaintiffs,
11
       v.
12
       CITY OF SEATTLE,
13
                                      Defendant.
14

15   I, MATT ALLEN, hereby declare as follows:

16          1.      I am over the age of 18 years old and am a citizen of the United States. I have

17   personal knowledge of the facts set forth herein and am competent to testify to them at trial.

18          2.      I am a Captain with the Seattle Police Department West Precinct. I began my career

19   with the Seattle Police Department (“SPD”) in 1991. During my time with SPD, I have held various

20   positions with the Department, including working Patrol Operations at the North, East and South

21   Precincts, SWAT, and most recently, the Crisis Intervention Team Commander. I have extensive
       DECLARATION OF
       CAPTAIN MATT ALLEN - 1
                                                                 CHRISTIE LAW GROUP, PLLC
                                                                2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
                Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 2 of 16




 1   experience working across the Department and with local, state and federal law enforcement and

 2   other officials on various complex projects and contributed to changes in SPD’s Crisis Intervention

 3   policy.

 4             3.    This declaration is not intended to be an exhaustive description of my actions or

 5   observations from the September 23, 2020 demonstration events described below.                  This

 6   declaration is intended to provide the Court with information pertinent to the Plaintiffs’ arguments

 7   that the City of Seattle violated this Court’s Preliminary Injunction. The focus of this declaration

 8   will be on events of September 23, 2020.

 9             4.     In summarizing the declaration below, I relied on my memory, field notes, the

10   Incident Action Plan, department emails, and the Seattle Police Operations Center (“SPOC”) log

11   to assist me in writing.

12             5.    On September 23, 2020, I received a department-wide email advising that a

13   decision from the Jefferson County (Kentucky) Grand Jury regarding the Breonna Taylor case was

14   expected to be presented that day, and it was anticipated that demonstrations would occur

15   throughout the day and evening as a result. I received information of two “Justice For Breonna

16   Taylor” protests scheduled for 1900 hours that evening. One was being held at Cal Anderson Park

17   (located at 1635 11 Ave) and the other was being held at Westlake Park (located at 401 Pine St.).

18   Additionally, there was a separate rally scheduled for 1900 hours at Broadway Ave and E. Pine

19   St., called “Solidarity Against Political Repression.”

20             6.    That morning, Assistant Chief Mahaffey advised that I would be the Incident

21   Commander for the evening.

       DECLARATION OF
       CAPTAIN MATT ALLEN - 2
                                                                 CHRISTIE LAW GROUP, PLLC
                                                                2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
              Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 3 of 16




 1           7.       At some point, I received information that, according to the protest organizers

 2   and/or social media chatter, the protest at Westlake Park was supposed to be a peaceful candlelight

 3   vigil for Breonna Taylor and the protest at Cal Anderson was for those looking to engage in more

 4   direct action.

 5           8.       During roll call, I explained, among other things, our response plan/rules of

 6   engagement if we observed any acts of violence and/or significant property damage. If there were

 7   acts of violence or significant property destruction, our plan was to respond by identifying,

 8   isolating, and arresting the offenders if/when it was safe and feasible, so that those activities were

 9   not allowed to corrupt the lawful conduct of others. If/when I determined it was no longer safe or

10   feasible to hold people personally accountable for criminal conduct and/or the crowd presented an

11   imminent risk to public safety or significant property destruction appeared likely, then I would

12   issue dispersal orders and we would use coordinated crowd control tactics that are consistent with

13   law, policy, and training to restore order. This includes consistency with this Court’s Orders.

14           9.       I began monitoring the demonstration events from my department-issued vehicle

15   with Lieutenant Brooks and Sergeant Chartrand in my vehicle.

16           10.      Per the SPOC Log, at approximately 1921 hours there were about one hundred

17   people gathered at Westlake Park. Also per the SPOC Log, at approximately 1923 hours, there

18   were about sixty to eighty people in Cal Anderson Park heading eastbound on Olive, likely towards

19   the East Precinct. At about this same time, we learned that the group at Westlake Park was

20   associated with the Every Day March (EDM) and the group at Cal Anderson appeared to be

21   associated with “Black Bloc.” “Black Bloc” is known to be associated with the anarchist

       DECLARATION OF
       CAPTAIN MATT ALLEN - 3
                                                                   CHRISTIE LAW GROUP, PLLC
                                                                  2100 WESTLAKE AVENUE N., SUITE 206
                                                                         SEATTLE, WA 98109
                                                                            206-957-9669
             Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 4 of 16




 1   movement wherein people dress in black from head to toe to help conceal their identities from law

 2   enforcement during large demonstrations.

 3          11.     Per the SPOC Log, by approximately 2017 hours, I advised Radio that there were

 4   two hundred people in the Cal Anderson group and another two hundred people in the Westlake

 5   Park group. The Cal Anderson group was moving southbound on Broadway Ave. and then

 6   westbound on Madison St. My vehicle followed behind the group and as we drove southbound on

 7   Broadway Ave. between Pike St. and Madison St.

 8          12.     Per the SPOC Log, at approximately 2029 hours, people in the Cal Anderson group

 9   were throwing rocks at the Amazon Go store (located at 1122 Madison St.), and Lieutenant Brooks

10   directed the Third Watch Task Force personnel to follow two blocks behind with their emergency

11   lights activated. Meanwhile, we were advised that the Westlake Park group was headed eastbound

12   on Olive St. At about the same time, we received information that people in the Cal Anderson

13   group were committing property destruction at the Starbucks located at 1101 Madison St. The Cal

14   Anderson group then continued heading westbound on Madison St., with several support vehicles

15   trailing behind them. My concern at that time was to be able to safely and effectively respond to

16   any further acts of significant property damage

17          13.     Per the SPOC Log, at approximately 2038 hours we received information that the

18   Cal Anderson group was planning an attack on SPD and preparing for arrest. They were reportedly

19   waiting until they arrived at 5th Ave and Madison St. Per the SPOC Log, at approximately 2042

20   hours a splinter group was planning to turn northbound on 4th Ave. from Madison and then double-

21   back to attack SPD.

       DECLARATION OF
       CAPTAIN MATT ALLEN - 4
                                                                CHRISTIE LAW GROUP, PLLC
                                                               2100 WESTLAKE AVENUE N., SUITE 206
                                                                      SEATTLE, WA 98109
                                                                         206-957-9669
             Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 5 of 16




 1          14.     Per the SPOC Log, at approximately 2045 hours, additional reports of property

 2   damage came in. Based on the significant damage I had observed at the Starbucks on Madison

 3   St., coupled with the additional information of property damage, I used the public address system

 4   in my vehicle to issue immediate dispersal orders in an effort to restore order and maintain public

 5   safety. At approximately 2047 hours, the group turned southbound to face the police. In response,

 6   the SPD bicycle officers reportedly got on a line to move the group forward. At approximately

 7   2050 hours, I advised Radio that I had issued multiple dispersal orders when the group was just

 8   north of 4th Ave and Spring St. due to the property damage.

 9          15.     Per the SPOC Log, at approximately 2052 hours officers were reportedly taking

10   rocks, meaning people were throwing rocks at them. Moments later, someone announced there

11   was property damage at the University of Washington Book store located at 1319 4th Ave. Based

12   on the property damage, coupled with the reported assaults against the officers, I issued additional

13   dispersal orders via the PA system in my car. We continued moving the crowd northbound on 4th

14   Ave. to try to prevent them from assaulting officers further or committing additional property

15   destruction. It is harder (though not impossible) for violent individuals in the crowd to mount an

16   effective attack when continuously on the move.

17          16.     The Cal Anderson group eventually turned eastbound on Pike St. from 4th Ave. Per

18   the SPOC Log, at approximately 2057 hours there was a suspect throwing rocks, and Lieutenant

19   Dyment had eyes on the perpetrator (meaning he was observing him), and the Task Force personnel

20   moved in for the arrest.

21
       DECLARATION OF
       CAPTAIN MATT ALLEN - 5
                                                                 CHRISTIE LAW GROUP, PLLC
                                                                2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
                 Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 6 of 16




 1           17.      Per the SPOC Log, at approximately 2057 hours I notified Radio that I gave an

 2   additional dispersal order at 5th Ave. and Pike St. Given the property destruction and violence

 3   against officers, we continued moving the group eastbound on Pike St. The group then turned

 4   southbound on 6th Ave. Meanwhile, the Westlake Park group was reportedly gathered in front of

 5   the Federal Court House. At approximately 2102 hours, someone from the group threw a bottle at

 6   officers at 6th Ave. and University St., but thankfully did not hit anyone. We continued to follow

 7   behind the group, but they made it difficult by throwing countless traffic cones, signs, and other

 8   loose objects into our path.

 9           18.      At approximately 2117 hours, the Task Force Officers shut off their sirens so the

10   bicycle officers could hear their radios better. At about this same time, we relocated to the parking

11   lot of the Shell gas station located on the northeast corner of Broadway Ave. and Pike St. From

12   that vantage point, I observed the Cal Anderson group marching northbound on Broadway Ave.,

13   cross Pike St., and continue heading up the minor grade towards Pine St. The bicycle officers

14   were trailing well behind the group, and the Patrol Task Force officers were behind the bicycle

15   officers.

16           19.      As the Cal Anderson group continued towards Pine St., we received information

17   that the group was preparing to turn around and attack officers, as discussed earlier. Per the SPOC

18   Log, at approximately 2121 hours we received information from our Intel personnel that the group

19   was talking about “doing some cooking.” I did not know what that meant exactly, but it was

20   concerning given there had been numerous protests over the past several months wherein

21   individuals have thrown large fireworks at officers resulting in injuries and other times people

       DECLARATION OF
       CAPTAIN MATT ALLEN - 6
                                                                  CHRISTIE LAW GROUP, PLLC
                                                                 2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
             Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 7 of 16




 1   have thrown Molotov Cocktails at officers and SPD facilities; specifically the East Precinct. At

 2   approximately 2122 hours we learned that the Cal Anderson group were returning to Cal Anderson

 3   Park where they planned to readjust for ten minutes before heading to the East Precinct. While

 4   the group was in Cal Anderson Park we remained in the area to monitor.

 5          20.     At approximately 2153 hours, the Cal Anderson group marched through the

 6   neighborhood, and some people were shining flashlights into homes. The group continued

 7   marching around and eventually ended up heading southbound on Broadway Ave. from Thomas

 8   St. We trailed behind the group without our emergency equipment activated, monitoring for any

 9   further acts of violence or property damage. As the group continued southbound on Broadway

10   Ave., I observed several individuals separate from the larger body and do something to the

11   plywood covering the windows at the Bank of America located at 230 Broadway Ave E. I

12   suspected they were doing graffiti and when we drove by, I observed graffiti on said location. I

13   broadcasted the information but did not make a note of what the graffiti said.

14          21.     Per the SPOC Log, at approximately 2222 hours the Cal Anderson group was

15   reportedly putting up an umbrella wall toward the front of the crowd. I do not have a memory of

16   hearing this broadcast, however, this is concerning for the following reasons. In this context,

17   protesters typically are not using their umbrellas due to inclement weather but rather to conceal

18   whatever activity is occurring behind them. Alternatively, umbrellas have been used to thwart law

19   enforcement’s efforts to effectively deploy OC pepper spray and/or blast balls, when necessary, to

20   stop assaultive behavior and/or significant property damage. Finally, some umbrellas used during

21   protests may have long pointy tips that can cause pain and/or injury if/when officers attempt to

       DECLARATION OF
       CAPTAIN MATT ALLEN - 7
                                                                 CHRISTIE LAW GROUP, PLLC
                                                                2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
              Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 8 of 16




 1   push past them. Umbrella clusters may be used to create a shield wall to obstruct officers’

 2   movements. The wall may also hinder officers’ ability to see, engage, and/or avoid being struck

 3   with objects.

 4           22.     Per the SPOC Log, at approximately 2232 hours the Cal Anderson group was

 5   moving to 11th Ave and E. Pine St. and a smaller contingent gathered by the East Precinct Sally

 6   Port. Lieutenant Brooks, Sergeant Chartrand, and I were at 10th Ave. and E. Pine St. monitoring

 7   the group and noticed people were moving signs, boards, a dumpster, and seemingly anything else

 8   they could find, into the intersection. We received information that they were waiting for people

 9   from the Westlake Park group to join them. We observed people arriving in the area and join the

10   group at 11th Ave. and E. Pine St. At approximately 2242 hours, we estimated there were about

11   two hundred people in the crowd. SPD personnel continued to monitor from a distance to avoid

12   conflicts.

13           23.     Per the SPOC Log, at approximately 2244 hours someone threw a firework into the

14   East Precinct Sally Port, but thankfully there were no reported injuries at that time. The Sally Port

15   is secured with a metal retractable gate, but it is not a solid gate. There are slats so one can clearly

16   see into the Sally Port area. The person who discharged the firework was identified and observed

17   by officers.

18           24.     At approximately 2250 hours, I gave two warnings via the PA system in my car to

19   stop launching pyrotechnics at the precinct as they were causing a public safety hazard. At some

20   point, we asked via Radio if there were any officers present in the Sally Port when the firework

21
       DECLARATION OF
       CAPTAIN MATT ALLEN - 8
                                                                    CHRISTIE LAW GROUP, PLLC
                                                                   2100 WESTLAKE AVENUE N., SUITE 206
                                                                          SEATTLE, WA 98109
                                                                             206-957-9669
                Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 9 of 16




 1   detonated, and we were told yes. Per the SPOC Log, officers’ ears were injured during the firework

 2   blast.

 3            25.    Officers still had a visual on the suspect who discharged the firework. He was still

 4   in the 1100 block of Pine St. At about 2300 hours, I authorized officers to move in and attempt to

 5   arrest the suspect. The bicycle officers led the way and the officers in patrol vehicles were right

 6   behind them. As the officers rounded the corner heading northbound on 12th Ave to westbound

 7   on E. Pine St. and started closing in, the suspect managed to escape back into the crowd. The

 8   suspect eventually continued out the other side and fled the area but was apprehended by detectives

 9   shortly thereafter.

10            26.    At that point in time, we had bicycle officers facing the crowd at 11th Ave. and E.

11   Pine St. They were a holding a line so we could get all the Patrol vehicles backed out. Per the

12   SPOC Log, at approximately 2303 hours officers were reportedly taking glass bottles and beer

13   cans. It seemed like it took a while, but we eventually got all the patrol vehicles backed away,

14   which left just the bicycle officers backed by SWAT personnel at the line, facing the protesters.

15   SWAT personnel sent a Tahoe to pick-up their teammates, which left just the bicycle officers

16   standing on the line. The bicycle officers then attempted to break contact but as they turned to

17   leave, some of the individuals in the protest crowd advanced after them. However, at that time, it

18   looked like they all managed to get away from the protesters. As described below, an officer was

19   injured.

20            27.    Per the SPOC Log, at approximately 2312 hours we received information that

21   possible Molotov Cocktails were being prepared at the hotdog stand located on the northeast corner

       DECLARATION OF
       CAPTAIN MATT ALLEN - 9
                                                                  CHRISTIE LAW GROUP, PLLC
                                                                 2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
             Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 10 of 16




 1   of 11th Ave. and E. Pine St. and that protesters were reportedly setting up fortifications at 11th Ave

 2   and E. Pine St. A couple minutes later, protesters were reportedly putting street signs, cones, and

 3   debris in the middle of the street.

 4           28.     While this was all happening, Sergeant Marion approached our vehicle at 12th Ave.

 5   and E. Pine Street. He notified us that one of our officers got struck in the back of the head with a

 6   bat by one of the protesters during the above-mentioned tactical withdrawal. We regrouped on

 7   12th Ave and had the Seattle Fire Department respond to treat the officer who got hit in the head

 8   with the bat. I met with the officer who was assaulted with the bat to check on his condition and

 9   ask him what happened. He explained that they had attempted to arrest the suspect who threw the

10   firework and at some point, he got tripped-up. The crowd started advancing on him and he had to

11   use OC spray to defend himself. He then turned and got hit in the head. Seattle Fire Department

12   (SFD) personnel needed to evaluate him, so I allowed them to do so. While there, I also learned

13   that an officer got struck with a crate. It was unclear to me whether people were saying the

14   assaulted officer got hit with the crate in addition to the bat or if another officer got hit with a crate.

15   While we were in the 1500 block of 12th Ave., numerous protesters rounded the corner at 12th Ave.

16   and E. Pine St. and at least one individual was yelling at us for leaving one of our own behind to

17   be assaulted. The group started proceeding southbound on 12th Ave from E. Pine St. so we all

18   headed southbound to avoid further conflicts.

19           29.     We repositioned ourselves in the 1200 block of E. Pine St., where we met with

20   Lieutenant Dyment. We all faced westbound and monitored the crowd who was still gathered at

21   11th Ave. and E. Pine St. As we monitored the group from this distance, I noticed persons from

       DECLARATION OF
       CAPTAIN MATT ALLEN - 10
                                                                      CHRISTIE LAW GROUP, PLLC
                                                                     2100 WESTLAKE AVENUE N., SUITE 206
                                                                            SEATTLE, WA 98109
                                                                               206-957-9669
             Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 11 of 16




 1   the crowd had started a fire in the roadway. The fire appeared to be situated in the east crosswalk

 2   and was growing rapidly to a substantial size. This was concerning, because this intersection is not

 3   in a remote area of the city. There are businesses on three of the four corners of that intersection

 4   and the one on the southeast corner, that was nearest to the fire, abuts a residential building. I did

 5   not know exactly what they were burning, but it was likely the various signs, boards and other

 6   material we had witnessed them gathering earlier and I believed the size of the fire posed an

 7   immediate risk to public safety. It was not safe nor feasible to wait any longer and allow people

 8   more time to build the flames higher, thus I told Lieutenant Brooks I was declaring an unlawful

 9   assembly and I directed him to move officers in to safeguard property and restore order by

10   extinguishing the flames and dispersing the crowd to prevent further unlawful and dangerous

11   behavior.

12          30.     Lieutenant Brooks followed my direction and Lieutenant Dyment and A/Lieutenant

13   Moore directed their respective personnel to move in. The bicycle officers led the way with the

14   Patrol Task Force personnel vehicles right behind them. The Patrol Task Force personnel vehicles

15   filled the 1100 block of E. Pine St. and the closest we could get with my vehicle was the northwest

16   corner of 12th Ave. and E. Pine St., where I used the PA system to issue immediate dispersal orders.

17   I set the PA system volume to “9,” which is about the loudest it will go without producing loud

18   feedback or squelch.

19          31.     Lieutenant Dyment and A/Lieutenant Moore moved the crowd westbound on Pine

20   St. Per the SPOC Log, at approximately 2348 hours officers reportedly took another bottle, which

21   I understand means someone threw a bottle at them, and munitions were deployed in response.

       DECLARATION OF
       CAPTAIN MATT ALLEN - 11
                                                                   CHRISTIE LAW GROUP, PLLC
                                                                  2100 WESTLAKE AVENUE N., SUITE 206
                                                                         SEATTLE, WA 98109
                                                                            206-957-9669
             Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 12 of 16




 1   Per the SPOC Log, at approximately 2349 hours a female was reportedly in the crowd with bear

 2   spray and moments later officers encountered more rocks and bottles. Additionally, there was a

 3   report that an individual in a pink hoodie threw a fire extinguisher at an officer.

 4          32.     As the officers moved the crowd westbound on E. Pine St., we eventually

 5   repositioned my vehicle to the 900 block of E. Pine St., where I gave additional dispersal orders.

 6          33.     At about 2355 hours, we turned the crowd northbound onto Broadway Ave. and

 7   continued to keep them moving to prevent them from turning back and mounting further attacks.

 8   At about this time, I saw the SWAT team’s Bearcat moving northbound on Broadway Ave. just

 9   north of E. Pine St. I decided to leave my vehicle and board the Bearcat so I could use its more

10   powerful PA system. Per the SPOC Log, at approximately 2358 hours I issued dispersal orders in

11   the 1000 block of Broadway Ave.

12          34.     Officers continued moving the crowd northbound on Broadway Ave. and then

13   westbound on Denny St. I was trailing behind in the Bearcat giving dispersal orders. Just as I

14   reached Denny St., I looked westbound on Denny St. and observed a loud item explode. I

15   immediately called it out on the Radio as a mortar deployed against the officers, but then I

16   questioned whether it might have been a blast ball. When I did so, someone confirmed that it was

17   in fact a mortar. About this time, there were other reports via Radio that officers were taking

18   bottles and rocks. Per the SPOC Log, at approximately 0013 hours the protesters reportedly had

19   a dumpster and were going to roll it down Boylston Ave. Similar to what we experienced earlier

20   in the evening, people in the crowd were placing various loose items into the roadway to block our

21   path, including but not limited to metal garbage cans and plastic recycle bins. Per the SPOC Log,

       DECLARATION OF
       CAPTAIN MATT ALLEN - 12
                                                                   CHRISTIE LAW GROUP, PLLC
                                                                  2100 WESTLAKE AVENUE N., SUITE 206
                                                                         SEATTLE, WA 98109
                                                                            206-957-9669
            Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 13 of 16




 1   at approximately 0023 hours officers were reportedly taking water bottles and moments later rocks,

 2   again meaning those items were being thrown at them.

 3          35.     As we continued following behind the group, we started encountering additional

 4   fires in the roadway, which officers attempted to extinguish using Cold Fire and/or fire

 5   extinguishers. One of these fires got so large we had to summon the fire department. Later we

 6   were informed that there was an individual in the crowd with a blow torch, who was intentionally

 7   setting the fires. The Intel personnel were trying to identify that person’s location but I do not

 8   believe we ever managed to apprehend them.

 9          36.     Per the SPOC Log, at approximately 0030 hours I gave a dispersal order at Belmont

10   Ave. and Pine St. I had been alternating my announcements between the standard SPD dispersal

11   order and the following statement, “I am declaring this an unlawful assembly due to Criminal

12   Mischief occurring in the crowd. People are [I explained that people had committed assaults on

13   officers, including throwing bottles, rocks, and mortars at them and had set fires in the

14   intersections] and we can no longer distinguish them from others to hold them personally

15   accountable. If you are a Legal Observer, Press, a Medic and/or you were here to peacefully

16   protest then take this opportunity to leave the area now.” At some point, we followed part of the

17   group to the intersection of Bellevue Ave. and Pike St., where I observed an officer deploy a blast

18   ball using an overhand motion. However, I did not see what precipitated that use of force.

19          37.     Per the SPOC Log, at approximately 0032 hours Lieutenant Brooks advised that a

20   group was westbound from Harvard Ave. and Pike St. and he estimated there were about forty

21   people left. Per the SPOC Log, at approximately 0034 hours Lieutenant Brooks announced that a

       DECLARATION OF
       CAPTAIN MATT ALLEN - 13
                                                                 CHRISTIE LAW GROUP, PLLC
                                                                2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
             Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 14 of 16




 1   group was down to about thirty people and they were entering Cal Anderson Park. Per the SPOC

 2   Log, at approximately 0036 hours someone was reportedly throwing rocks and bottles from the

 3   Cal Anderson Park Playfield. The suspect was identified and arrested.

 4          38.      Per the SPOC Log, at approximately 0050 there were reportedly twenty to twenty-

 5   five protesters following the bicycle officers out of the park. Per the SPOC Log, at approximately

 6   0105 hours the situation appeared stable and the Patrol Task Force Units were released back to

 7   their respective precincts.

 8          39.     While I was outside the East Precinct, I noticed a significant amount of graffiti on

 9   the brick wall surrounding the facility. The graffiti included the following: “1312” which I later

10   learned is a cryptic way of saying ACAB, which typically stands for All Cops Are Bastards. There

11   was also “COPS KILL” and “BITCHES” and “BLACK LIVES” and “COWARDS.” I asked a

12   Lieutenant about the graffiti and he explained that all of it was new except the word, COWARDS.

13          40.     Throughout our dispersal efforts, I heard numerous radio broadcast regarding

14   people throwing bottles, rocks, and or mortars at officers but given my proximity to the front lines,

15   I do not always see those attacks nor do I always see our officer’s responses. I heard various

16   explosive sounds, but it is not always clear whether it was a blast ball or a mortar, especially when

17   I am sitting in my vehicle or the Bearcat and reading the standard SPD dispersal order or the

18   alternative statement noted above via the PA system.

19          41.     On September 24, 2020, at approximately 0108 hours, I was outside the East

20   Precinct when I received a phone call from Assistant Chief Mahaffey. A/C Mahaffey explained

21   that he needed to meet with me at the West Precinct. Upon returning to the West Precinct, I met

       DECLARATION OF
       CAPTAIN MATT ALLEN - 14
                                                                  CHRISTIE LAW GROUP, PLLC
                                                                 2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
            Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 15 of 16




 1   with A/C Mahaffey in my office where he instructed me to play a video posted on the SPD Twitter

 2   page that was evidently recorded sometime during the Capital Hill protest. The video showed SPD

 3   bicycle officers moving forward to address a crowd of protesters in the 900 block of E. Pine St.

 4   and an unknown bicycle officer was jogging alongside his or her bicycle before his or her tires ran

 5   over the head of a protester who was lying down in the roadway. The video was found here:

 6   https://twitter.com/SeattlePD/status/1309030498619060225

 7          42.     Based on my review of the video, it appeared as if the officer may have committed

 8   a serious policy violation related to the use-of-force. I contacted Acting Captain Carpenter from

 9   the Force Investigation Team (“FIT”), briefed him on the situation, and emailed him the link to

10   the video. He reviewed the video and then called me back. After further consultation with him

11   and A/C Mahaffey, it was decided that FIT personnel would respond to investigate the incident.

12          43.     At some point, I learned that the subject in the video was arrested for Failure to

13   Disperse and Obstructing a public officer. I viewed photos of the suspect which showed he had

14   some blood on his right elbow and some marks across his face. I was told that when the suspect

15   was asked about the marks on his face, he explained that they were from some type of paint or

16   other item he had on his face that evening. I returned to my office and directed Lieutenant Dyment

17   to have additional photos taken of the subject and have SFD respond to evaluate him. Lieutenant

18   Dyment explained that the subject was not claiming to have any injuries beyond the cut on his

19   elbow and he was getting agitated because he had not been transported to jail yet.

20

21
       DECLARATION OF
       CAPTAIN MATT ALLEN - 15
                                                                 CHRISTIE LAW GROUP, PLLC
                                                                2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
            Case 2:20-cv-00887-RAJ Document 139 Filed 10/02/20 Page 16 of 16




 1          44.    Per FIT Acting Captain Carpenter’s directions, I arranged for transport of the

 2   bicycle officer to the FIT Office where he would meet A/Captain Carpenter. The FIT was

 3   responding, and I completed my shift.

 4          45.    I later became aware that FIT referred the matter to the Office of Police

 5   Accountability (“OPA”). OPA requested an external criminal investigation, which I learned is

 6   being conducted by the King County Sheriff’s Office.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
       DECLARATION OF
       CAPTAIN MATT ALLEN - 16
                                                             CHRISTIE LAW GROUP, PLLC
                                                            2100 WESTLAKE AVENUE N., SUITE 206
                                                                   SEATTLE, WA 98109
                                                                      206-957-9669
